DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “SMART AIR CONDITIONER USER MANUAL” by Toshiba, dated July 2018 (hereinafter Toshiba).

Regarding claim 12, Toshiba discloses a control method that is achieved by an application installed in a portable terminal (p. 5-7, an application (App) is installed on a 
displaying a screen that shows a user in what manner to press a button of a communication device to make the communication device to operate in a software access point mode (p. 15, 8.5.3 and 8.5.4, display on the smartphone instructing user to press and hold a button for 3-5 seconds for the smart appliance (communication device) to enter AP mode); 
connecting the portable terminal to the communication device in operation in the software access point mode, as a result of an input by the user with the screen, the input being an instruction to proceed to a next step (p. 15-16, 8.5.4, display screen showing “Next” button for user to move to next step to connect to network formed by the smart appliance); and 
sending a service set identifier (SSID) of an access point and a password for connecting to the access point to the communication device (p. 16, 8.5.5 and 8.5.6, the App prompts user to provide SSID and password to connect the smart appliance to an AP of the SSID), wherein 
in the step of connecting, the application instructs an operating system (OS) of the portable terminal to connect the portable terminal to the communication device in operation in the software access point mode (p. 6, operating system for ANDROID or APPLE, p. 15, 8.5.4, using WLAN settings of operating system to connect to the smart appliance in AP mode); and 
a SSID of the communication device that operates in the software access point mode, and a password for connecting to the communication device that operates in the software access point mode are incorporated in a program of the application in advance of installation of the application to the portable terminal (p. 4, wireless network standard according to IEEE 802.11 b/g/n, p. 15, 8.5.4, the App displays network ID (network ID according to IEEE 802.11 b/g/n 

Regarding claim 13, Toshiba further discloses displaying a screen that requests an input of the password by the user, when the connection between the portable terminal and the communication device is established in the step of connecting (p. 15, 8.5.4, where a display prompts user to use a password to connect to network for the AP operated by the smart appliance), wherein in the step of sending, the password input from the screen is sent to the communication device (p. 16, 8.5.5, screen prompting user to type in password).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba.

Regarding claims 14 and 15, Toshiba discloses the limitations of claim 12 as applied above. Toshiba discloses the SSID and the password to be sent in the step of sending is the password for connecting the access point (see Toshiba, p. 16, 8.5.5 and 8.5.6, password typed by user to connect to wireless network (access point) preferred by the user), and the SSID of the access point is acquired from the OS (p. 15-16, 8.5.4 and 8.5.5, wireless network ID (SSIDs) obtained by wireless network settings function of operating system); and the password for connecting the access point is identified based on the input by the user (p. 16, 8.5.5, password typed by user).
Toshiba does not explicitly disclose the SSID is the SSID of the access point to which the portable terminal is connected when the screen is displayed in the step of displaying.
However, since Toshiba discloses the user is instructed to select a preferred wireless network, it would simply be a matter of a preferred SSID being selected by the user, i.e., a home SSID that is connected by the smartphone at a location where the smart appliance is .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba in view of “FAQ Home Network System” by Panasonic System Networks Co., Ltd., dated 02 February 2017 (hereinafter Panasonic).

Regarding claim 16, Toshiba discloses the limitations of claim 12 as applied above. Toshiba further discloses the App is configured to show the user when there is a failure and urges the user to check network settings and try again (p. 16, 8.5.6). 
Toshiba does not expressly disclose connecting the portable terminal device to the communication device in operation in the software access point mode is failed, an error screen that urges the user to perform connecting again near the communication device is displayed.
In an analogous art, Panasonic discloses when a user receives an error message regarding a telephone handset (relates to smartphone of Toshiba) has no connection with a hub (relates to AP operated by the smart appliance of Toshiba), a salutation is to move closer to the hub and try again (p. 20, D12 and D13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the App of Toshiba to display message to urge user to move closer to the smart appliance (operating as soft AP) when the smartphone fails to connect to the soft AP operated by the smart appliance as suggested by Panasonic in order to solve connection issue by moving the smartphone closer to the smart appliance to improve signal quality and thereby allow user to be able to finish setup process for the smart appliance.

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wingate, JR. et al. (US 2018/0101377 A1) discloses an application installed on a mobile device (Abstract) with operating systems (paragraphs 93-94 and 108) configured to determine when the mobile device is connected to a WI-FI connection and when the mobile device is determined not connected to a WI-FI connection, the application displays a message to prompt user to connect to a WI-FI network (paragraph 110) and connect to a measurement device after other connections are terminated (paragraph 114).

Sahni discloses a method of configuring WLAN between a mobile controlling device (paragraphs 47 and 61, mobile device as controller 210) and a module (paragraph 61, module 220), wherein when the module operates in soft AP mode to discover the mobile controlling 

“Smart Humidifier User’s Guide” for Model: MBP86SN by Motorola, dated 09 August 2017, discloses a process to setup a humidifier to a WI-FI network via an application installed in a device running an operating system (p. 13), wherein a screen is displayed by the application prompting user to press and hold a button for 3 seconds to enter WI-FI pairing mode (p. 15, A5 and 4.1.3), and user selects a WI-FI network and enter password to send the information to the humidifier, which connects the humidifier to the WI-FI network (p. 17).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645